Case 4:19-cv-00180-ALM-KPJ Document 259 Filed 08/06/20 Page 1 of 3 PageID #: 6232



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  EDWARD BUTOWSKY,                             §
                                               §
                         Plaintiff,            §
                                               §
  v.                                           § CIVIL ACTION NO. 4:19-cv-0180-ALM-KPJ
                                               §
  MICHAEL GOTTLIEB, et al.,                    §
                                               §
                         Defendants.           §

  UNOPPOSED MOTION FOR WITHDRAWAL OF DEVIN L. KERNS AS COUNSEL OF
                     RECORD FOR DEFENDANTS

         Pursuant to the Local Rule CV-11(c), Defendants The New York Times Company, Alan

  Feuer, Vox Media, Inc., and Jane Coaston (collectively, “Defendants”) respectfully move this

  Court to allow attorney Devin L. Kerns to withdraw as counsel of record for Defendants. As of

  August 14, 2020, Ms. Kerns will start a federal clerkship. Permitting Ms. Kerns to withdraw as

  counsel of record for Defendants will not affect the ongoing representation of Defendants in this

  matter nor result in any prejudice to Plaintiff. Vinson & Elkins LLP remains lead counsel of record

  for Defendants.

         For these reasons, Defendants respectfully move this Court to allow attorney Devin L.

  Kerns to withdraw as counsel of record for Defendants in this matter and request that she be

  removed from the Court’s electronic service list and that no further pleadings or other documents

  be served upon her in this action.
Case 4:19-cv-00180-ALM-KPJ Document 259 Filed 08/06/20 Page 2 of 3 PageID #: 6233



  Dated: August 6, 2020                        Respectfully submitted,

                                               VINSON & ELKINS LLP

                                               /s/ Marc A. Fuller
                                               Thomas S. Leatherbury
                                                 State Bar No. 12095275
                                               Marc A. Fuller
                                                 State Bar No. 24032210
                                               2001 Ross Avenue, Suite 3900
                                               Dallas, TX 75201
                                               Tel: 214.220.7700
                                               Fax: 214.999.7792
                                               tleatherbury@velaw.com
                                               mfuller@velaw.com

                                               Counsel for The New York Times Company,
                                               Alan Feuer, Vox Media, Inc., and Jane Coaston



                                CERTIFICATE OF CONFERENCE

         I hereby certify that on August 6, 2020, counsel for Defendants conferred with Ty

  Clevenger, counsel for Plaintiff, in compliance with Local Rule CV-7(h). Plaintiff does not oppose

  this motion for withdrawal.



                                                   /s/ Marc A. Fuller
                                                   Marc A. Fuller




                                                  2
Case 4:19-cv-00180-ALM-KPJ Document 259 Filed 08/06/20 Page 3 of 3 PageID #: 6234



                                 CERTIFICATE OF SERVICE

          The undersigned certifies that on the 6th day of August 2020, a true and correct copy of
  the foregoing document was forwarded via e-filing on all counsel of record.



                                            /s/ Marc A. Fuller
                                            Marc A. Fuller




                                                 3

  US 7303516v.1
